DETAILED ACTION
This action is in response to a correspondence filed on 11/14/2021.
Claims 2 and 15 are canceled.
Claims 1, 3-14 and 16-24 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,805231 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Listing of claims:

1.	(Currently Amended) A service processing method, applied to a video surveillance system, wherein the video surveillance system comprises a master camera and multiple 
receiving, by the master camera, a service processing request; 
determining, by the master camera, resources required by a service requested by the service processing request; 
determining, by the master camera according to available resources of each slave camera in the resource pool, one or more of the slave cameras that satisfies the resources required by the service requested, wherein determining the one or more slaves that satisfies the resource required by the service requested comprises dividing, by the master camera, the service into multiple sub-services, and assigning, each sub-service of the multiple sub-services to the one or more slave camera, wherein the available resources of each assigned camera are no less than resources required by the corresponding sub-service, and wherein the available resources comprise at least one of an encoding resource, a decoding resource, an encryption resource or a decryption resource, or a storage resource; and 
assigning, by the master camera, the service to the determined one or more slave cameras for processing.

2.	Canceled
	
	5. (Amended) The service processing method of claim 1, wherein the service processing method comprises: sending, by the master camera to a video storage module in the video surveillance system, a list of the assigned slave cameras and an assignment correspondence between each of the assigned slave cameras in the list and the corresponding sub-service; receiving, by the master camera, a processing result reported by each assigned slave camera; 


14. (Currently Amended) A video surveillance system, comprising: 
a master camera; and 
multiple slave cameras, 
wherein the master camera and the slave cameras form a resource pool of the video surveillance system, 
wherein the master camera is configured to: 
receive a service processing request; 
determine resources required by a service requested by the service processing request; 
determine according to available resources of each slave camera in the resource pool, one or more of the slave cameras that satisfies the resources required by the service requested, wherein determining the one or more slaves that satisfies the resource required by the service requested comprises dividing, by the master camera, the service into multiple sub-services, and assigning, each sub-service of the multiple sub-services to the one or more slave camera, wherein the available resources of each assigned camera are no less than resources required by the corresponding sub-service, and wherein the available resources comprise at least one of an encoding resource, a decoding resource, an encryption resource, a decryption resource, or a storage resource; and 
assign the service to the one or more determined slave cameras for processing; and 


15. Canceled


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Based on the Examiner’s amendments/remarks discussed in the interview conducted on 01/26/2022 between the Office and Applicant’s representative Alejandro D. Munoz (Reg. No. 63,534) during which the Office discussed potential amendments regarding claims 1 and 2 (and subsequent independent claims) to put the application in condition for allowance, all prior rejections and objections are withdrawn and the claims 1, 3-14 and 16-24 are allowed. Additional reasons for allowance are provided below:
The claims are directed to methods and techniques for performing video capture and distribution using multiple Internet Protocol Cameras (IPC) in a video surveillance system. The claims have been amended to require dividing, by the master camera, the service into multiple sub-services, and assigning, each sub-service of the multiple sub-services to the one or more slave camera, wherein the available resources of each assigned camera are no less than resources required by the corresponding sub-service. Such division of the service into multiple sub-services and the assignment of each-subservice to each of the one or more slave cameras appear as a key feature for determining whether a particular slave device is capable of executing a service request based on the resource available at the slave device, thereby improving network operations in a distributed architecture. The prior art is silent with respect to this feature.
Rosenberry (US 5,349,682): teaches a parallel processing system including at least one slave unit and at least one master unit, wherein the slave units are polled to determine the dividing, by the master camera, the service into multiple sub-services, and assigning, each sub-service of the multiple sub-services to the one or more slave camera, wherein the available resources of each assigned camera are no less than resources required by the corresponding sub-service.
Xiamen (CN 102541640): teaches a system comprising a master node and a plurality of child nodes for processing data. In Xiamen, the GPU master node receives a graphic processing task and divides it into several subtasks and schedules the subtasks to the plurality of child nodes. However, the subtasks of Xiamen do not correspond to different remaining resources as required by the invention, but rather to one or more graphic processing task. Therefore, the subtasks identified in Xiamen do not require different and distinct criteria for assignment to one or more child nodes, and thereby Xiamen fails to divide the service into multiple sub-services, wherein each one of the multiple sub-services corresponds to a different one of the remaining resources and is assigned to a different one of the salve devices. 
Heins (US 20090259720): teaches methods and systems for leveraging a peer-to-peer network wherein a first of a plurality of network peers executes a portion of program instructions and migrates one or more of the program instructions, together with any requisite data to at least 
The instant claims are specific to a particular technology, that is video surveillance systems, and further require specific rules and policies for assigning subtasks to one or more slave devices on the network. These features, when combined, appear as key elements in the present invention and constitute significant improvements to well-known and conventional methods in existing distributed processing systems, and combining the teachings of Rosenberry, Xiamen, and Heins to arrive at the present invention would yield to impermissible hindsight reasoning when considered with the totality of the claimed features. For these reasons, the amendments made, in conjunction with the other limitations of the independent claims put this case in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454